[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 FEB 27, 2009
                                No. 08-14981                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 01-00066-CR-3-RV

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JULIUS COLLEY,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (February 27, 2009)

Before TJOFLAT, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

     Julius Colley, a federal prisoner convicted of a crack cocaine offense,
appeals the district court’s denial of his motion to reduce his sentence of 180

months’ imprisonment under 18 U.S.C. § 3582(c)(2), based on Amendment 706 to

the Sentencing Guidelines. Colley argues that the district court’s order denying

him a § 3582(c)(2) sentence reduction is too ambiguous to allow for meaningful

appellate review. Specifically, Colley argues that the language of the district

court’s order could mean the court found that (1) it lacked discretion to reduce his

sentence, because Colley was unqualified, or, alternatively, (2) it did have

discretion to reduce his sentence, but chose not to do so. Colley notes these two

interpretations are subject to different standards of review, and that we cannot

meaningfully review the order, because the district court’s reasoning is not clear.

However, “we may affirm the district court’s judgment on any grounds supported

in the record,” Koziara v. City of Casselberry, 392 F.3d 1302, 1306 n.2 (11 th Cir.

2004), and we do so here.

      “In a proceeding to modify a sentence under 18 U.S.C. § 3582(c)(2), we

review de novo the district court’s legal conclusions regarding the scope of its

authority under the Sentencing Guidelines.” United States v. White, 305 F.3d

1264, 1267 (11th Cir. 2002) (per curiam). Once eligibility under § 3582(c)(2) has

been established, we review for abuse of discretion a district court’s decision

whether to reduce a sentence pursuant to § 3582(c)(2). United States v. Jones, 548



                                          2
F.3d 1366, 1368 n.1 (11th Cir. 2008) (per curiam).

      Under § 3582(c)(2), a district court has discretion to reduce the term of

imprisonment of an already incarcerated defendant if that defendant “has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.

§ 994(o).” 18 U.S.C. § 3582(c)(2). The Sentencing Commission’s policy

statement on retroactive reduction of sentences, U.S. SENTENCING

GUIDELINES MANUAL § 1B1.10 (2008), provides that:

              In a case in which a defendant is serving a term of
              imprisonment, and the guideline range applicable to that
              defendant has subsequently been lowered as a result of an
              amendment to the Guidelines Manual listed in subsection
              (c) below, the court may reduce the defendant’s term of
              imprisonment as provided by 18 U.S.C. 3582(c)(2). As
              required by 18 U.S.C. 3582(c)(2), any such reduction in
              the defendant’s term of imprisonment shall be consistent
              with this policy statement.

U.S. SENTENCING GUIDELINES MANUAL § 1B1.10 (a)(1) (2008).

      Amendment 706, which reduced by two levels the § 2D1.1(c) offense levels

in crack cocaine cases, became effective November 1, 2008, by incorporation into

§ 1B1.10(c). See U.S. SENTENCING GUIDELINES MANUAL app. C, amend.

713 (2008).

      We recently addressed the exact issue presented in this case in United States



                                          3
v. Williams, 549 F.3d 1337 (11th Cir. 2008) (per curiam). In Williams, we rejected

the argument that the statutory mandatory minimum sentence becomes the

“guideline sentence” but leaves the “guideline range” unaffected. Id. at 1341. We

held that because “the statutorily required minimum sentence effectively displaces

the shorter sentence and becomes the guideline sentence for that individual,”

Amendment 706 does not apply, because “the court’s point of departure [for

purposes of applying the § 5K1.1 downward departure] [does] not shift as a result

of the amendment’s lowering of the crack offense levels.” Id. at 1340.

      The facts of this case are almost identical to those of Williams. Like the

petitioner in Williams, Colley pled guilty to a crack cocaine offense and received a

statutorily required minimum sentence that was above the guideline range for his

offense because he was a repeat offender. Colley received a sentence below the

statutory minimum because he had provided substantial assistance to the

government, as did the petitioner in Williams. Both Colley and the petitioner in

Williams argued that the statutorily required minimum sentence was the “guideline

sentence” and not the “guideline range” and therefore Amendment 706 reduced the

“guideline range.” As we stated in Williams, however, “[f]or those situations in

which the mandatory minimum exceeds the range for the entire offense level, the

‘guideline sentence’ would thus be the same as the ‘guideline range,’ even if it



                                          4
involves a ‘range’ of only one number.” Id. at 1341.

      Because Colley’s guideline range was the statutorily required minimum

sentence, it was not reduced by Amendment 706, and he was therefore ineligible

for a sentence reduction under § 3582(c)(2). Consequently, the district court could

not have found that Colley was statutorily qualified but unworthy of a reduction.

Thus, regardless of how the district court’s order is interpreted, the district court

did not err when it denied Colley’s motion.

      Upon review of the record and the parties’ briefs, we discern no reversible

error. Accordingly, we affirm.

      AFFIRMED.




                                            5